Name: Commission Regulation (EC) No 2253/1999 of 25 October 1999 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)
 Type: Regulation
 Subject Matter: research and intellectual property;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|31999R2253Commission Regulation (EC) No 2253/1999 of 25 October 1999 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr) Official Journal L 275 , 26/10/1999 P. 0008 - 0008COMMISSION REGULATION (EC) No 2253/1999of 25 October 1999amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (quality wines psr)(1), as last amended by Regulation (EC) No 1426/96(2), and in particular Article 15(8) thereof,Whereas:(1) Commission Regulation (EC) No 881/98(3), as last amended by Regulation (EC) No 806/1999(4), lays down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine psr;(2) more time must be granted to interested parties meeting the conditions laid down in that Regulation, whose application has been postponed by 10 months, to supplement the list of traditional terms in the Annex thereto;(3) Article 53(2)(f) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(5) provides that detailed implementing rules are to be laid down on the use of the additional traditional terms for quality wines psr and that those rules are to be adopted before 1 August 2000. The application of Regulation (EC) No 881/98 should be put back to that date, by which time the new detailed implementing rules will have been adopted;(4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1In Article 7 of Regulation (EC) No 881/98, the date "1 October 1999" is hereby replaced by "1 August 2000".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 59.(2) OJ L 184, 24.7.1996, p. 1.(3) OJ L 124, 25.4.1998, p. 22.(4) OJ L 102, 17.4.1999, p. 67.(5) OJ L 179, 14.7.1999, p. 1.